DETAILED ACTION

Response to Preliminary Amendment
The Applicant’s preliminary amendment, filed 06/13/2022, was received and entered. As the results, original claim 1 was cancelled. New claims 2-21 were added. Therefore, claims 20-21 are pending in this Application at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keiser (US 8,750,486).
 	Regarding claim 2, Keiser teaches a communication processing server (i.e., detention facility call processing system 101, as shown in figure 1) for customizing a time limit of an inmate communication in a correctional facility (i.e., warning a certain amount time has passed and a certain amount of time is remaining for a call; col.5, lines 24-34), the communication processing server comprising: 
a communication database that stores an inmate profile of an inmate (i.e., database 115 for storing inmates’ profiles; col.3, lines 32-46); and at least one processor configured to: 
monitor a time duration of an inmate communication (i.e., the call processing system monitoring a duration of call including three or four minutes (as a limited period) of an initial connection, an entire call, etc.; col.5, liens 25-31); 
identify a predetermined time limit assigned to the inmate communication (i.e., the limited period of access to the call center for the initial connection; col.6, lines 5-8);
determine a remaining time in the inmate communication (i.e., determining  and periodically waring the inmate of a certain amount of time is remaining for the call; col5, lines 31-34); 
transmit, in response to the determining, an alert to an inmate communication device, the alert including the time limit assigned to the inmate communication, the remaining time in the inmate communication, and an option to extend time (i.e., the inmate is notified of current call duration, elapsed time and a message offering the inmate an opportunity to continue the call for an additional time; col.6, lines 38-42); 
receive, from the inmate communication device, a request to extend the time limit of the inmate communication in response to the alert (i.e., inherently  receiving a selection of the additional time at an additional cost; col.6, lines 41-42 and col.2, lines 22-25); and 
extend the time limit of the inmate communication by a predetermined length of time in response to the request (i.e., the inmate completes his or her order and the call is terminated; col.6, lines 43-44).

Regarding claim 8 Keiser teaches a method implemented by a communication processing server for (i.e., a method performed by a detention facility call processing system 101, as shown in figure 1) for customizing a time limit of an inmate communication in a correctional facility (i.e., warning a certain amount time has passed and a certain amount of time is remaining for a call; col.5, lines 24-34), the method comprising: 
 	monitoring, by at least one processor of the communication processor server, a time duration of an inmate communication (i.e., the call processing system monitoring a duration of call including three or four minutes (as a limited period) of an initial connection, an entire call, etc.; col.5, liens 25-31); 
 	identifying a predetermined time limit assigned to the inmate communication (i.e., the limited period of access to the call center for the initial connection; col.6, lines 5-8);
 	determining, by at least one processor of the communication processor server, a remaining time in the inmate communication (i.e., determining  and periodically waring the inmate of a certain amount of time is remaining for the call; col5, lines 31-34); 
 	transmitting, in response to the determining, by the at least one processor, an alert to an inmate communication device, the alert including the time limit assigned to the inmate communication, the remaining time in the inmate communication, and an option to extend time (i.e., the inmate is notified of current call duration, elapsed time and a message offering the inmate an opportunity to continue the call for an additional time; col.6, lines 38-42); 
 	receiving, from the inmate communication device, a request to extend the time limit of the inmate communication in response to the alert (i.e., inherently receiving a selection of the additional time at an additional cost; col.6, lines 41-42 and col.2, lines 22-25); and 
 	extending, by the at least one processor, a predetermined time limit of the inmate communication by a predetermined length of time in response to the request (i.e., the inmate completes his or her order and the call is terminated; col.6, lines 43-44).
	Regarding claims 9-10, Keiser also teaches the limitations of the claim in col.6, lines 38-44.
	Regarding claims 13-14, Keiser also teaches the limitations of the claim in col.6, lines 41-44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (US 8,750,486) in view of Hanson (US 2009/0154675).
Regarding claim 15, Keiser teaches a system for customizing a time limit for an inmate communication in a correctional facility (i.e., a detention facility call processing system 101, as shown in figure 1), the system comprising: 
a first communication device of an inmate configured to transmit a communication data of an inmate to a second communication device of a call recipient (i.e., an inmate may use one of telephone 102, kiosk 103, wireless device 104, camera 102, etc. (col.2, line 63-65) to communicate with a called party, such as an agent at a call center 118 and transmitting communication data such as inmate’s identification; col.3, lines 23-31; col.4, lines 17-20 and col.5, lines 2-5);
a communication database that stores an inmate profile of the inmate (i.e., database 115 for storing inmates’ profiles; col.3, lines 32-46); and 
a communication processing server comprising one or more processors configured to: 
identify a time limit for the inmate communication of the inmate (i.e., the limited period of access to the call center for the initial connection; col.6, lines 5-9); 
transmit an alert to the first communication device of the inmate, wherein the alert indicates a remaining length of time in the inmate communication (i.e., the inmate is notified of current call duration, elapsed time and a message offering the inmate an opportunity to continue the call for an additional time; col.6, lines 38-42); 
receive, from the first communication device, a request to extend the time limit of the inmate communication in response to the alert (i.e., inherently receiving a selection of the additional time at an additional cost; col.6, lines 41-42 and col.2, lines 22-25); and 
extend the time limit of the inmate communication by a predetermined length of time in response to the request (i.e., the inmate completes his or her order and the call is terminated; col.6, lines 43-44).
	It should be noticed that Keiser teaches the feature of identifying the time limit for the inmate communication of the inmate, but failed to clearly teach that the identification is not based on the inmate profile. However, Hanson teaches such feature in paragraph [0036] in order to controlling the limited time to talk by the inmate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of identifying a time limit for the inmate communication of the inmate based on the inmate profile, as taught by Hanson, into view of Keiser in order to control the limited time to talk by the inmate to an outside person.
	Regarding claim 17, Keiser further teaches the inmate may communicate with the operator of the call center via voice call and video call (col.5, lines 23-24 and lines 35-37).
	Regarding claim 18, Keiser further teaches a metadata of the inmate communication include at least inmate’s identity (col.5, lines 2-3 and lines 54-55) and operator’s identity (col.4, lines 66-67 and col.6, lines 2-3).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (US 8,750,486) in view of Peterson et al. (US 6,385,303) and Bouchard et al. (US 2007/0047694).
 	Regarding claim 6, Keiser teaches all subject matters as claimed above, except for the features of utilizing voice recognition or image recognition to determine identity of a call recipient; retrieving the inmate profile of the inmate from the communication database; and determine that the call recipient is on a list of approved contacts. However, Peterson et al. (“Peterson”) teaches the feature of utilizing voice recognition to determine identity of a call recipient (col.9, lines 49-55; col.10, lines 16-22 and lines 38-49). Bouchard et al. (“Bouchard”) teaches the features of retrieving the inmate profile of the inmate from the communication database and determine that the call recipient is on a list of approved contacts (para. [0084]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of utilizing voice recognition or image recognition to determine identity of a call recipient; retrieving the inmate profile of the inmate from the communication database; and determine that the call recipient is on a list of approved contacts, as taught by Peterson and Bouchard in order to securely originate an outgoing call from the inmate in a controlled environment to the outside recipient.
	Regarding claim 7, Keiser further teaches the inmate calling the recipient (of the call center) (col.5, lines 57-64) and the predetermined time is period monitored. The inmate is notified or warned that certain amount of time has passed or a certain amount of time is remaining for the call (col.5, lines 31-34).
	

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (US 8,750,486) in view of Hanson (US 2009/0154675), as applied to claim 15 above, and further in view of Bouchard et al. (US 2007/0047694).
 	Regarding claim 16, Keiser further teaches the inmate calling the recipient (of the call center) (col.5, lines 57-64) and the predetermined time is period monitored. The inmate is notified or warned that certain amount of time has passed or a certain amount of time is remaining for the call (col.5, lines 31-34), as the features of identify an assigned predetermined time limit for the call recipient; and apply the predetermined time limit to the inmate communication of the inmate with the call recipient. Keiser failed to teach the features of identify, from the communication database, a list of approved contacts for the inmate; match a call recipient of the inmate communication with a contact from the list of approved contacts. However, Bouchard teaches the features in paragraph [0084]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features identify, from the communication database, a list of approved contacts for the inmate; match a call recipient of the inmate communication with a contact from the list of approved contacts,
as taught by Bouchard, into view of Keiser and Hanson in order to securely establish an outgoing call from the inmate to an outside recipient.
	Regarding claim 21, Keiser further teaches the inmate may communicate with the operator of the call center as the approved contact over the certain duration of time allowed for the call (col.5, lines 21-34). Bouchard teaches a profile database, such as profile database 232, as shown in figure 2B for storing user profile having a list of approved contacts, as shown in figure 4, paragraph [0084].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	a/.  claims 1-20  of U.S. Patent No. 9,912,821; 
 	b/.  claims 1-20 of U.S. Patent No. 10,171,680;
 	c/.  claims 1-20 of U.S. Patent No. 10,757,268; and 
d/.  claims 1-20 of U.S. Patent No. 11, 349,998.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

Allowable Subject Matter
Claims 3-5, 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2022